DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-7 allowed as a result of Amendment and Terminal Disclaimer filed on August 25, 2021.
3.	The closest relevant art is Yamaguchi et al (4,813,385) wherein Yamaguchi et al disclose an air cleaner (1 in Fig. 4) for an internal combustion engine, comprising a base member (lower part of 6a) including a base wall extending substantially horizontally, the base wall defining an outlet passage (10) in a central part thereof; a cover member (upper part of 6a) attached to an upper side of the base wall to jointly define a filter chamber, a connecting chamber (59) extending from an upper part of the filter chamber in a prescribed direction, a passage chamber (lower part of 5A) connected to a lower end of the connecting chamber (59) via a communication hole, and an air inlet (53) communicating the passage chamber with outside; a substantially annular filter element (8, col. 3, line 66) positioned on the base wall inside the filter chamber and having an internal space communicating with the outlet passage (10), a passage member (54) including a plate-like base portion defining a lower end of the passage chamber (lower part of 5A), a circular hole passed through the base portion, an air ejection pipe having an upper end jointly connected to the communication hole in an air tight manner and extending through the circular hole of the base portion in a coaxial manner, an annular air inlet passage defined between air 
4.	Claims 1-7 differ from the disclosure of Yamaguchi et al in that multiple cyclones are arranged in the cover member of the air cleaner such that (a) the passage chamber is formed inside the cover member and is communicated with outside through the single air inlet, (b) the passage chamber distributes the air taken in from the air inlet to the plurality of separation chambers through the plurality of circular holes passed through the base portion, and (c) the plurality of ejection pipes connect the plurality of separation
chambers with the communication hole.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 30, 2021